DETAILED ACTION
In response to remarks filed on 26 May 2021
Status of Claims
Claims 15-26 are pending;
Claims 15-26 are currently amended;
Claims 15-26 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 26 May 2021 have been fully considered and they are not persuasive. The word integrated into is not clear. If a structural relationship is meant then the claim should have that structural relationship recited. Solving the pending 112 rejections would also overcome the cited art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 15, it is unclear how the claim elements work together to form the diaphragm wall in the soil. A limitation in the body of the claim tying how the elements work in the soil to form this wall would suffice. Appropriate correction is required.
Claim 15 recites “integrated into”. It is unclear what is being meant with the limitation. If a structural relationship is meant then the claim should have that structural relationship recited. Appropriate correction is required.
The dependent claims are included in the rejection for depending on rejected claims under 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casagrande (European Patent Publication No. 2,703,565) in view of Yamamoto (U.S. Patent No. 4,282,985).
As to Claim 15, Casagrande discloses a trench cutter for producing a cut trench in the soil having
A cutter frame (#11),
At least one pair of cutting wheels (#13) which are supported and driven in a rotatable manner on a lower end of the cutter frame (#11), wherein each cutting wheel has a plurality of cutting teeth (#18) along its outer circumference, and
A supply and/or discharge means (#25) for supplying or discharging a cutting liquid to or from the cut trench in the region of the cutting wheels,
Wherein spaced from the supply and/or discharge means (#25) a cleaning device (#21) is provided for cleaning the cutting wheels during the cutting operation with a cleaning fluid and
Wherein the cleaning device (#21) has a plurality of cleaning nozzles (#24) which are directed onto the outer circumference of at least one cutting wheel and designed to inject the cleaning fluid to loosen adhering soil material.
However, Casagrande is silent about on the cutter frame reamer plates are arranged for scraping off adhering soil material from the cutting wheels, and the cleaning nozzles are integrated into the reamer plates. Yamamoto discloses a reamer plate (#62) arranged in a cutter frame (#56) arranged for scraping off adhering soil material from a cutting wheel (#18). Casagrande and Yamamoto are analogous art because they are from the same field of endeavor (i.e. earthwork machines). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a reamer plate to each cutting wheel on the cutter frame arranged for scraping off adhering soil 
As to Claim 16, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein two pairs of cutting wheels (Figure 3 shows that each cutting wheel is made of a pair of adjacent wheels) are provided and the supply and/or discharge means (#25) is arranged in a center between the two cutting wheels.
As to Claim 17, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein the cleaning nozzles are supported in an adjustable manner (Paragraph 0057).
As to Claim 18, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein the cleaning device has nozzle rails (#22, #23), wherein one nozzle rail is in each case arranged along the outer circumference of each cutting wheel and runs approximately parallel to the axis of rotation of the cutting wheel.
As to Claim 19, Casagrande discloses the invention of Claim 18 (Refer to Claim 18 discussion). Casagrande also discloses wherein on the nozzle rail bar-shaped cleaning nozzles (#24) are fixed, the cutting teeth (#18) on a cutting wheel are arranged in annular cutting tooth rows which, by forming annular spaces, are spaced axially from each other, and the bar-shaped cleaning nozzles protrude into the annular spaces (Figure 3).
As to Claim 20, Casagrande discloses the invention of Claim 18 (Refer to Claim 18 discussion). Casagrande also discloses wherein the nozzle rails are connected via supply lines to at least one injection pump (#26), with which the cleaning fluid can be injected under pressure.
As to Claim 21, Casagrande discloses the invention of Claim 20 (Refer to Claim 20 discussion). Casagrande also discloses wherein a control means (#12) is provided, with which the injection pressure and/or an injection quantity of the cleaning fluid can be set.
As to Claim 22, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein the cleaning fluid corresponds to the cutting liquid (Paragraph 0054).
Claim 23, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein the supply means (#25) has a supply pump (#26) for supplying the cutting liquid, wherein by way of the cutting wheels the cutting liquid and the cleaning fluid are mixed in the cut trench with cut-off soil material to a hardenable suspension (It is inherent that liquid will be mixed in the cut trench with the soil material).
As to Claim 24, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein the discharge means has a suction pump (#28), with which cutting liquid with the cleaning fluid and cut-off soil material, is sucked out of the cut trench.
As to Claim 25, Casagrande discloses the invention of Claim 15 (Refer to Claim 15 discussion). Casagrande also discloses wherein on an upper end of the cutter frame a rope or a rod is fixed, with which the trench cutter is suspended and vertically adjustable on a carrier implement (Figure 1).
As to Claim 26, Casagrande discloses a method for cutting a cut trench in the soil with a trench cutter according to claim 15 (Refer to Claim 15 discussion), wherein the cutting wheels (#13) are driven in a rotating manner and the trench cutter is sunk into the soil and soil material is cut off, wherein the cut trench is produced in the soil, and that during the cutting a cleaning fluid is sprayed via a cleaning device (#21) onto the outer circumference of the cutting wheels, wherein soil material adhering to the cutting wheels is loosened, wherein adhering soil material is scraped off from the cutting wheels by reamer plates (Yamamoto: #62) which are arranged on the cutter frame, and the cleaning fluid is sprayed onto the outer circumference of the cutting wheels by means of cleaning nozzles (#24) which are integrated into the reamer plates or fixed close thereto.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678